DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings were received on 12/15/2020.  These drawings are accepted for examination.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5, 9-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanney et al (US 2016/0310079) in view of Jacobsen (US 6,428,489).

Regarding claims 1-5, 12, and 17, Vanney et al discloses and teaches a guidewire including an elongated body formed with a tube, the body including a wall with helical cut out (92) with pitch taper toward the distal end to increase flexibility of the device (0036-0038), a central core wire, sensor (54), formed on the distal end portion of the core wire and wherein the sensor includes output signal for position detection via electrical signaling (721-722, 741-742, can include wireless signaling (0080)) to a connector assembly (Fig 3-5). Vanney et al fails to disclose or teach the tubular body including two biasing portions with a first-direction helical cut and second direction helical cut with opposing radial directions. Attention is hereby directed to the teaching reference to Jacobsen which, in the same area of endeavor, discloses and teaches a guidewire with multiple opposite direction helical cuts along the length of the guidewire (216, 220) to control the flexibility profile of the guidewire such that the shape, orientation, and spacing of cuts allows for application-specific torsional characteristics (col 4 20-65). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized these teachings of Jacobsen with the device of Vanney et al in order to facilitate adjustable/application-specific physical characteristics for the guidewire to allow for interrogation and diagnosis of a patient (Fig 1, Abs, Col 4, Jacobsen).
With specific focus on claims 2-5, Vanney et al discloses and teaches the sensor assembly on the distal portion (0027, Fig 1-4, elements 68, 70) of the core wire and wherein the sensor is an electromagnetic coil, mounted to the core wire to provide a sensor signal for position detection via output visualization (0034, 0045-0048).

Regarding claims 9-10 and 19-20, Vanney et al discloses and teaches what is listed above, but fails to disclose the biasing portions as mentioned with respect to claim 1. Attention is again directed to the teaching reference to Jacobsen which, in the same area of endeavor, discloses and teaches a guidewire with multiple opposite direction helical cuts along the length of the guidewire (216, 220) to control the flexibility profile of the guidewire such that the shape, orientation, and spacing (location) of cuts allows for application-specific torsional characteristics (col 4 20-65).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized these teachings of Jacobsen with the device of Vanney et al in order to facilitate adjustable/application-specific physical characteristics for the guidewire to allow for interrogation and diagnosis of a patient (Fig 1, Abs, Col 4, Jacobsen).

Regarding claims 11 and 13, the device of Vanney et al includes a coil-like structure outside the tube body ‘adjacent’ the distal body end (0056-0060, Fig 5-6, 8), and discloses the MPS including processor elements (ADC 164, 0027, 0034, 0075, 0078, Fig 2).

Regarding claims 14-16, Vanney discloses the MPS processing elements including a transmitter (160) and processor element, as well as computation power for providing tracking signals including orientation and position, as well as the display of such data relative to the anatomy (0027, 0034, 0075, 0078, Fig 2).


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanney et al (US 2016/0310079) in view of Jacobsen (US 6,428,489) as applied to claims 1-5 above, and further in view of Burkett (US 2015/0148693). 

Regarding claim 6, Vanney et al in view of Jacobsen discloses what is listed above, but fails to disclose the inclusion of a “flatted plateau” as the mounting portion. Attention is hereby directed to the reference to Burkett which expressly teaches the mounting of a sensor on the flattened portion of a core wire with reduced profile (113, 0057-0058). It would have been obvious to one of ordinary skill in the art to have provided the flattening, cutting, or grinding action of Burkett on the system of Vanney in view of Jacobsen in order to provide a reduced profile for sensor mounting (element 110, 116, 0055-0058, Fig 3-7, Burkett).


Claim(s) 7-8, 18, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanney et al (US 2016/0310079) in view of Jacobsen (US 6,428,489) as applied to claims 1, 12 above, and further in view of Ahmed et al (US 2006/0074318).

Regarding claims 7-8, 18, and 21-22, Vanney et al in view of Jacobsen disclose and teach what is listed above, and Vanney et al additionally discloses the signal wire including distal portion and proximal portion, whereby the proximal portion can include insulator elements(102), and conductor rings (104) which provide conductor elements inside and outside the sleeve element in the shape of a U-portion (0048, 0052-0053, Fig 4-6, 8, 10), but fails to disclose the conductive collar being selectively configured to convey electrical signals between proximal portions and external guidewire system. 
Attention is hereby directed to the teaching reference to Ahmed et al which specifically discloses and teaches the configuration of 5 separate electrical conductors (107) which are configured to carry signals selectively between luminal elements and 5 conductive bands on the proximal end (108, 110 0052, Fig 4) in order to provide for selective passage of electrical signals between portions of the device and control system. It would have been obvious to one of ordinary skill in the art to have adapted the teachings of Vanney (in view of Jacobsen) with the separate electrical conductor elements of Ahmed et al to control the signal flow between core and external guidewire control system (0052, Ahmed, 0068, claim 22).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793